Dear Chief Presswood:
This office is in receipt of your opinion request wherein you inquired into the nature and enforcement procedures of La. R.S.48:391, obstruction of railroad grade crossings.
La. R.S. 48:391(A), provides, in part, "it shall be unlawful for any train, railroad car or equipment, or engine to obstruct vehicular traffic at a public highway railroad grade crossing for a period in excess of twenty consecutive minutes . . ." The statute also provides for penalties which vary with the length of time during which the railroad crossing is obstructed and range from two hundred dollars up to five thousand dollars. See La. R.S. 48:391(A)(3)(a)-(f). Notwithstanding these penalty provisions, this office is of the opinion that La. R.S. 48:391 is quasi-criminal in nature. Specifically, La. R.S. 48:391(A)(2), states that "no employee performing his duties under the operating rules or orders of the railroad company or carrier or its supervisory personnel shall be prosecuted for any violation of this Section." The exemption of rail carrier employee from prosecution under this law presupposes prosecution in all other instances.
Moreover, § 391 can be found in Chapter 1, the Department of Transportation and Development (DOTD), of Title 48, Roads, Bridges and Ferries. The statue's placement under the DOTD heading allows for an analogy between § 391 and the quasi-criminal traffic citation. Hence, a citation should likely be issued to the railroad carrier at the time of the violation and such citation should include a date and time for the defendant to appear in court.
Since La. R.S. 48:391 is a state statute and not a municipal ordinance, district court is the more appropriate forum. Under La. R.S. 33:441, a Mayor's Court has jurisdiction "over all violations of municipal ordinances," whereas, "a district court shall have original jurisdiction of all civil and criminal matters." La. Const. Art. 5, § 16.
In conclusion, it is the opinion of this office, based upon the above cited statutes and their analysis that La. R.S. 48:391 is quasi-criminal in nature. Thus, a rail carrier in *Page 2 
violation of La. R.S. 48:391 should be cited at the time of the violation and such citation should include the date and time to appear in district court.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:____________________________
  HARREL WILSON
  ASSISTANT ATTORNEY GENERAL